Case 2:21-cv-10146-BAF-DRG ECF No. 3, PagelD.85 Filed 01/22/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons ina Civil Action

Summons and Complaint Return of Service

 

Case No. 21-cv-10146
Hon. Bernard A. Friedman

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) WNokel LLC

 

was received by me on (date) Cl- 20. e072 .

I personally served the summons on the individual at (place)

 

on (date) 3 or

(1 T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

 Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

O Ireturned the summons unexecuted because ; or

 

(A Other (specify): Sex F by ima! fo athens To hu Shucts im 01-99-2024 (is loot kh

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: _ Ol-22-202/ hear LAL
Se

é rver’s signature

 

Dita Cbd Adiney i amt Mesurine tut Messer

Printed ame and title

Abo Mose, 3s eg et Centery Suk 2 ev é Debut; ML PEELS

Server's address

Additional information regarding attempted service, etc:
